139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.William Randall BAKER, Defendant-Appellant.
No. 97-10326.D.C. No. CR-91-00079-1-REC.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998.**Decided Feb. 19, 1998.

Appeal from the United States District Court for the Eastern District of California Robert E. Coyle, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
William Randall Baker appeals a 24-month sentence imposed by the district court upon revocation of Baker's term of supervised release.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's departure from the applicable Guidelines range for abuse of discretion, see United States v. Sablan, 114 F.3d 913, 915-16 (9th Cir.1997) (en banc), cert. denied, --- U.S. ----, 118 S.Ct. 851, 139 L.Ed.2d 752, 66 U.S.L.W. 3178 (U.S. Jan 20, 1998) (No. 97-382), and we affirm.


3
Baker contends that the district court abused its discretion by departing upward because its decision was based on unreliable hearsay statements in the presentence investigation report.  We disagree.  The district court based its decision to depart on several independent, verifiable, and inherently reliable sources of information, all of which indicated that Baker presents a high risk of recidivism.  See United States v. Chee, 110 F.3d 1489, 1492 (9th Cir.1997) (stating that reliable hearsay is fully admissible at sentencing);  see also 18 U.S.C. § 3553(a)(1) (1995) (stating that court imposing sentence should consider "nature and circumstances of the offense and the history and characteristics of the defendant").  Moreover, an upward departure in cases such as Baker's is explicitly contemplated by the commentary to U.S.S.G. § 7B1.4.  See U.S.S.G. § 7B1.4, comment.  (n. 3) (1995).  Accordingly, the district court did not abuse its discretion by departing upward.  See Sablan, 114 F.3d at 916.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3